 1

 2

 3

 4

 5

 6                     UNITED STATES DISTRICT COURT
 7                    EASTERN DISTRICT OF CALIFORNIA
 8                             ----oo0oo----
 9

10   CITY OF WEST SACRAMENTO,               No. 2:18-cv-900 WBS EFB
     CALIFORNIA; and PEOPLE OF THE
11   STATE OF CALIFORNIA,

12               Plaintiffs,                MEMORANDUM AND ORDER RE:
                                            MOTION TO DISMISS
13        v.

14   R AND L BUSINESS MANAGEMENT, a
     California corporation, f/k/a
15   STOCKTON PLATING, INC., d/b/a
     CAPITOL PLATING, INC., a/k/a
16   CAPITOL PLATING, a/k/a CAPITAL
     PLATING; CAPITOL PLATING INC., a
17   dissolved California
     corporation; ESTATE OF GUS
18   MADSACK, DECEASED; ESTATE OF
     CHARLES A. SCHOTZ a/k/a SHOTTS,
19   DECEASED; ESTATE of E. BIRNEY
     LELAND, DECEASED; ESTATE OF
20   FRANK E. ROSEN, DECEASED; ESTATE
     OF UNDINE F. ROSEN, DECEASED;
21   ESTATE of NICK E. SMITH,
     DECEASED; RICHARD LELAND, an
22   individual; JOHN CLARK, an
     individual; ESTATE OF LINDA
23   SCHNEIDER, DECEASED; JUDY GUESS,
     an individual; JEFFREY A. LYON,
24   an individual; GRACE E. LYON, an
     individual; THE URBAN FARMBOX
25   LLC, a suspended California
     limited liability company; and
26   DOES 1-50, inclusive,

27               Defendants.

28
                                        1
 1             The City of West Sacramento, California (“the City”)
 2   and the People of the State of California initiated this action
 3   to address toxic levels of soil and groundwater contamination in
 4   the environment within the City.       Before the court is defendant
 5   Richard Leland’s Motion to Dismiss the Second Amended Complaint.
 6   (Docket No. 37.)
 7   I.   Factual and Procedural Background
 8             This court’s prior two orders dismissing complaints as
 9   against defendant Richard Leland (Docket Nos. 18 & 33) describe
10   the parties and detail much of the procedural and factual
11   background to this lawsuit.   In its most recent order issued on
12   September 4, 2018, the court granted defendant Richard Leland’s
13   motion to dismiss in full and gave plaintiffs twenty days to file
14   an amended complaint.   (Docket No. 33.)
15             On September 20, 2018, plaintiffs filed the Second
16   Amended Complaint, which alleges the following causes of action
17   against Leland: (1) violation of the Resource Conservation and
18   Recovery Act (“RCRA”) § 7002(a), 42 U.S.C. § 6972(a)(1)(B); (2)
19   violation of the Comprehensive Environmental Response,
20   Compensation and Liability Act (“CERCLA”) § 107(a), 42 U.S.C. §
21   9607(a); (3) violation of The Gatto Act, California Health &
22   Safety Code §§ 25403-25403.8; (4) statutory indemnity; and (5)
23   declaratory relief and costs allegedly incurred in response to
24   soil and ground water contamination at and around the property.
25   (Second Am. Compl. (“SAC”) (Docket No. 34).)      Defendant Richard
26   Leland moves to dismiss the SAC against him in full.
27

28
                                        2
 1   II.       Discussion
 2                 A.   Legal Standard
 3                 On a Rule 12(b)(6) motion, the inquiry before the court
 4   is whether, accepting the allegations in the complaint as true
 5   and drawing all reasonable inferences in the plaintiff’s favor,
 6   the plaintiff has stated a claim to relief that is plausible on
 7   its face.     See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).     “The
 8   plausibility standard is not akin to a ‘probability requirement,’
 9   but it asks for more than a sheer possibility that a defendant
10   has acted unlawfully.”     Id.   “A claim has facial plausibility
11   when the plaintiff pleads factual content that allows the court
12   to draw the reasonable inference that the defendant is liable for
13   the misconduct alleged.”     Id.    A complaint that offers mere
14   “labels and conclusions” will not survive a motion to dismiss.
15   Id. (internal quotation marks and citations omitted).
16                 B.   CERCLA and RCRA Claims
17                 Plaintiffs contend that Leland qualifies an “operator”
18   under CERCLA and RCRA1 such that he is liable for his individual
19   conduct in causing the alleged contamination.2
20         1   Both parties agree that the legal analysis under CERCLA
     and RCRA for operator liability should be the same considering
21
     that the term is defined identically in the two statutes. (See
22   Pls.’ Opp’n to Mot. to Dismiss at 5 (Docket No. 40); Mot. to
     Dismiss Pls.’ SAC at 11.)
23
           2   Plaintiffs also argue in their papers that Leland
24   should be liable as an owner (Pls.’ Opp’n to Mot. to Dismiss at
     2, 5) and that the court should pierce the corporate veil and
25   hold Leland individually liable for the purportedly wrongful acts
26   of the corporate defendants (SAC ¶ 57). At oral argument,
     however, plaintiffs’ counsel abandoned these two theories, and
27   for good reason.
               To be liable as an “owner” for CERCLA purposes, the
28   individual must be an absolute owner of the property where
                                     3
 1             CERCLA defines “owner or operator” as “any person
 2   owning or operating such facility” but excludes any “person, who,
 3   without participating in the management of a vessel or facility,
 4   holds indicia of ownership primarily to protect his security
 5   interest in the vessel or facility.”   42 U.S.C. § 9601 20(A)(ii).
 6             Given the circular definition of “operator” in the
 7   statute, the Supreme Court clarified that “under CERCLA, an
 8   operator is simply someone who directs the workings of, manages,
 9   or conducts the affairs of a facility.”   United States v.
10   Bestfoods, 524 U.S. 51, 66 (1998).   In other words, an operator
11   in the CERCLA context “must manage, direct, or conduct operations
12   specifically related to pollution, that is, operations having to
13   do with the leakage or disposal of hazardous waste, or decisions
14   about compliance with environmental regulations.”   Id. at 66-67.
15   The Ninth Circuit has further interpreted operator liability to
16   extend to any party with “authority to control the cause of the
17   contamination at the time the hazardous substances were released
18

19   hazardous substances were disposed of. See City of Los Angeles
     v. San Pedro Boat Works, 635 F.3d 440, 448–51 (9th Cir. 2011).
20   As a lessee, Leland would not be liable, because under California
     law, “[a] leasehold is not an ownership interest unlike the
21
     possession of land in fee simple.” Auerbach v. Assessment
22   Appeals Bd. No. 1., 39 Cal. 4th 153, 163 (2006) (citation
     omitted).
23             Similarly, plaintiffs’ allegations as to piercing the
     corporate veil are identical to those in the original and first
24   amended complaints, which the court determined were “no more than
     a recitation of the elements, and ‘[c]onclusory allegations of
25   ‘alter ego’ status are insufficient to state a claim.’” (Docket
26   No. 18 (quoting Gerritsen v. Warner Bros. Entm’t Inc., 116 F.
     Supp. 3d 1104, 1136 (C.D. Cal. 2015).) The court is unaware of
27   any authority suggesting that Leland would be subject to
     liability on a theory of piercing the corporate veil solely
28   because he is a shareholder of a closely held corporation.
                                     4
 1   into the environment.”   Kaiser Aluminum & Chem. Corp. v. Catellus
 2   Dev. Corp., 976 F.2d 1338, 1341 (9th Cir. 1992); see also San
 3   Pedro, 635 F.3d at 452 n.9 (restating this interpretation of
 4   operator liability).
 5             Plaintiffs rely on three separate allegations in their
 6   complaint to support a theory of operator liability.3   First,
 7   plaintiffs allege that Leland “was responsible for approving
 8   purchase orders for chemicals and supplies, arranging for
 9   delivery of the chemicals and supplies, and creating invoices for
10   the plating operation at the Property.”   (SAC ¶ 52.)   Second,
11   plaintiffs contend that Leland “was responsible for waste
12   permitting and environmental compliance,” which “included
13   obtaining permits for the transportation of hazardous material.”
14   (SAC ¶ 46.)   Third, plaintiffs argue that Leland’s authority to
15   lease the property suggests he had authority to control the
16   source of contamination.   (Pls.’ Opp’n to Mot. to Dismiss at 8.)
17
          3    Leland’s status as President of Stockton Plating, Inc.
18
     is insufficient by itself to establish operator liability.
19   Plaintiffs must show that Leland was personally involved with or
     personally responsible for the “operations specifically related
20   to pollution” in order to establish operator liability. See
     Seattle Times Co. v. LeatherCare, Inc., No. C15-1901 TSZ, 2018 WL
21
     3873562, at *30, --- F. Supp. 3d ---- (W.D. Wash. Aug. 15, 2018)
22   (citing Bestfoods, 524 U.S. at 66–67). The authority to control
     test does not compel a different result, because it considers “a
23   defendant’s actual conduct as evidence of the authority to
     control.” Nurad, Inc. v. William E. Hooper & Sons Co., 966 F.2d
24   837, 842 (4th Cir. 1992); see also Kaiser Aluminum, 976 F.2d at
     1341–42 (adopting the Fourth Circuit’s authority to control test
25   as stated in Nurad). To hold otherwise test would make every
26   President, CEO, or Board of Directors responsible for operations
     related to pollution, a result not contemplated by Bestfoods.
27   See Bestfoods, 524 U.S. 69–70 (“[I]t cannot be enough to
     establish liability here that dual officers and directors made
28   policy decisions and supervised activities at the facility.”).
                                     5
 1             Plaintiffs’ first two allegations are based on
 2   information and belief.   While facts may be alleged on
 3   information and belief, conclusory allegations asserted on such a
 4   basis are insufficient to state a claim.   Blantz v. Cal. Dep’t of
 5   Corr. & Rehab., 727 F.3d 917, 927 (9th Cir. 2013) (citing Iqbal,
 6   556 U.S. at 686).   A complaint will not survive a motion to
 7   dismiss if it “tenders naked assertions devoid of further factual
 8   enhancement.”   Iqbal, 556 U.S. at 678.   The SAC does not detail
 9   any of the factual predicates to support plaintiffs’ conclusion
10   that Leland was responsible for environmental compliance or that
11   he arranged for delivery of chemicals to the property.4    Instead,
12   these allegations read like conclusions because they simply plead
13   requirements for a person to be an operator under CERCLA.    See
14   also id. at 662 (“[T]he tenet that a court must accept a
15   complaint’s allegations as true is inapplicable to threadbare
16   recitals of a cause of action’s elements, supported by mere
17   conclusory statements.” (citing Bell Atl. Corp. v. Twombly, 550
18   U.S. 544, 555 (2007))).
19             None of Leland’s statements that plaintiffs rely on
20   support these allegations.   Those statements merely show that
21   Leland had knowledge after-the-fact about environmental
22   contamination at the property, not that he had control over the
23   source of the contamination.   (See SAC ¶¶ 46, 63–64.)    Until
24   plaintiffs provide a factual basis for these two allegations,
25
          4    Nor does the complaint suggest that the necessary facts
26
     are “peculiarly within the possession and control of the
27   defendant.” See Soo Park v. Thompson, 851 F.3d 910, 928 (9th
     Cir. 2017) (citations omitted).
28
                                      6
 1   they cannot support a theory of operator liability that can
 2   survive a motion to dismiss.5    To be sufficient, any additional
 3   allegations would have to directly connect Leland to operations
 4   at the site specifically related to pollution.
 5                Finally, Leland’s mere status as a lessee of the
 6   property cannot support a theory of operator liability.     As this
 7   court previously observed, this allegation does not demonstrate
 8   that Leland participated in the disposal of hazardous wastes or
 9   that he “had the authority to control the cause of contamination
10   at the time the hazardous substances were released into the
11   environment.”     Kaiser Aluminum, 976 F.2d at 1341.   Execution of a
12   lease does not necessarily imply control of “operations
13   specifically related to pollution.”    See Bestfoods, 524 U.S. at
14   66.
15                Accordingly, the court will grant Leland’s motion to
16   dismiss plaintiffs’ CERCLA and RCRA claims based on “operator”
17   liability.
18                B.   State Law Claims
19                Plaintiffs’ third and fourth causes of action are state
20   law claims that, as the court’s two prior orders indicated,
21   require plaintiffs to allege facts indicating that Leland owned
22   or operated the facility, or that he created the alleged
23
           5   Even if plaintiffs have established that Leland
24   directed deliveries to the property, that is not enough to
     establish that Leland had the authority to control what was
25   delivered to the West Sacramento facility. The allegations in
26   the complaint indicate that the West Sacramento facility was
     billed separately for all chemicals and supplies necessary for
27   its operations, which casts doubt over the theory that the
     headquarters directed what happened at the facility. (See SAC ¶
28   51.)
                                     7
 1   contamination.   Plaintiffs have failed to carry that burden, and
 2   as such all state law claims will be dismissed.
 3             C.     Declaratory Relief
 4             Plaintiffs also request declaratory relief, contending
 5   that because they have alleged a CERCLA claim, they are entitled
 6   to declaratory relief under 42 U.S.C. § 9613(g)(2).   In the
 7   absence of a valid claim for recovery under CERCLA, declaratory
 8   relief is unavailable.   See Coppola v. Smith, 935 F. Supp. 2d
 9   993, 1005 (E.D. Cal. 2013) (Ishii, J.) (holding the same).
10             IT IS THEREFORE ORDERED that Leland’s Motion to Dismiss
11   Plaintiffs’ Second Amended Complaint (Docket No. 37) be, and the
12   same hereby is, GRANTED.
13             Plaintiffs have twenty days from the date this Order is
14   signed to file a Third Amended Complaint, if they can do so
15   consistent with this Order.6   This will be the last time
16   plaintiffs are given leave to amend.   Plaintiffs have had three
17   opportunities to amend their complaint as to this defendant and
18   the court has clearly stated the deficiencies in plaintiffs’
19   complaint each time.
20

21        6    The court rejects plaintiff’s request to permit this
22   case to proceed to discovery so that plaintiffs can gather more
     facts to properly amend their complaint. The purpose of a motion
23   to dismiss is to determine whether plaintiffs have stated a claim
     “such that it is not unfair to require the opposing party to be
24   subjected to the expense of discovery and continued litigation.”
     Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011); see also
25   Iqbal, 556 U.S. at 678–79 (“Rule 8 marks a notable and generous
26   departure from the hypertechnical, code-pleading regime of a
     prior era, but it does not unlock the doors of discovery for a
27   plaintiff armed with nothing more than conclusions.”). Until
     plaintiffs can survive a motion to dismiss, the court will not
28   permit discovery as to defendant Richard Leland.
                                     8
 1   Dated:   November 15, 2018
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                  9
